— Cross motion to dismiss an application made pursuant to CPLR article 78, in the nature of a writ of prohibition seeking to prohibit respondents from moving petitioner to trial, unanimously granted and petition dismissed, without costs. Petitioner has failed to allege a sufficient factual basis for the extraordinary relief sought. The petition is based upon speculation and hearsay. Moreover, petitioner is guilty of laches in having submitted to the jurisdiction of the court and failing to seek relief for 13 months. Concur — Birns, J. P., Ross, Carro, Fein and Lynch, JJ.